456 F.2d 1296
Fed. Sec. L. Rep.  P 93,427John E. MORGAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2927.
United States Court of Appeals,Ninth Circuit.
March 30, 1972.

John E. Morgan, in pro. per.
Bart M. Schouweiler, U. S. Atty., Las Vegas, Nev., Joseph L. Ward, Raymond B. Little, Asst. U. S. Attys., Reno, Nev., for respondent-appellee.
Before HAMLEY, BROWNING and WRIGHT, Circuit Judges.
PER CURIAM:


1
This is an appeal from a dismissal of a motion under 28 U.S.C. Sec. 2255 to set aside a conviction in February 1971 on two counts of an information charging violation of an injunction entered in December 1968.  We affirm.


2
Appellant was president of a Nevada corporation which encountered difficulties with the Securities and Exchange Commission over the sale of unregistered securities.  In a civil action, the district court permanently enjoined appellant and other corporate officers from using the mails to sell corporate stock, unless it was exempted from the provisions of Section 5 of the Securities Act, 15 U.S.C. Sec. 77e.


3
Nine months later appellant and others were indicted for conspiracy and sale of unregistered stock, and appellant was charged in two counts with offering to sell "certain [unregistered] securities, to wit, promissory notes . . ." There followed extended delays and pretrial appearances.  After a jury had been impaneled, appellant appeared with counsel and agreed with the government to plead guilty to a superseding information charging him in two counts with a violation of the 1968 injunction.  The court accepted the plea after a careful inquiry into the voluntariness of the plea.


4
Appellant now claims that the promissory notes were exempted from registration and that the information failed to charge him with a crime.  The district judge denied his Sec. 2255 application without a hearing.


5
The information stated a crime under 18 U.S.C. Sec. 402 and Morgan's plea was a binding admission of all facts alleged therein.  See e. g., North Carolina v. Alford, 400 U.S. 25, 37, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970); McCarthy v. United States, 394 U.S. 459, 466, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969); Davis v. United States, 347 F.2d 374, 375 (9th Cir. 1965); Thomas v. United States, 290 F.2d 696, 697 (9th Cir. 1961).


6
The order denying the motion to set aside the convictions is affirmed.